                  Case 3:20-cr-02314-JLS Document 38 Filed 04/22/21 PageID.79 Page 1 of 1
                                            UNITED STATES DISTRICT COURT

        UNITED STATES OF AMERICA                                             )          Case No:         20cr2314-JLS
                                                                             )
                      v.                                                     )
        MONIQUE LAURICE RIL VERIA                                            )
                                                                                                                      ;
                                                                             )
                                        APPLICATION FOR WRIT OF HABEAS CORPUS
 The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus_J.:...._
                (I) Ad Prosequendum                                                                             ( ) Ad Testificandum.
 Name of Detainee:        .:.:.M.: . :o: . :.n:a:cig:i.:u: . :e:. . :Ri=·1v.;. ;e:. :.r.:. :ia: . . .__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 Detained at (custodian): ASPC Perryville, Santa Maria Unit

 Detainee is:       a.)       (.,') charged in ·this district by:
                                      ( ) Indictment              (I) Information ( ) Complaint
                                       Charging Detainee With: PWID heroin and methamphetamine
           or       b.)       () a witness not otherwise available by ordinary process of the Court

  Detainee will: a.)     ( ) return to the custody of detaining facility upon termination of proceedings
         or      b.)     (.t) be retained in federal custody until final disposition of federal charges, as a sentence is
                         currently being served at the detaining facility
 The Court on March 19, 2021 (ECF no. 34), ordered the Government to writ the defendant over from state custody
 for prosecution in the underlying matter, case number 20-CR-2314-JLS.

 The defendant is scheduled to appear in case number 20-CR-2314-JLS on June 4, 2021, at 1:30 p.m.


                                                         Signature:~~
                                                         Printed Name & Phone no.: ~6~19~-.. .::::5.. .:.46~-..::::6..:. .78:::..:3::,___ _ _1~...._--.---,,1-----
                                                         Attorney of Record for: United States of America                                     !:::::!
                                               WRITOFHABEASCORPUS                                        ~
                                                                                                         N
                                                                                                             ~~
                                                                                                              'r~
                          (I) Ad Prosequendum                   () Ad Testificandum                      N    ~~
  The above application is granted and the above-named custodian, as well as the United States Marshal:,for~~ district,
  is hereby ORDERED to produce the name detainee, on the date and time received above, and any ~ertpwceeding
  to be had in this cause, and at the conclusion of said proceedings to return said detainee to the above-Rlime~ustodian.
                                                                                                                                            +"
   04/22/2021                                                                                                                               .::-
  Date                                                                                                        ed States District/Magistrate Judge

  Please provide the following, if known:
     AKA(s) (if applicable):                                                                                 • Male                     0Female
     Booking or Fed. Reg.#:            Inmate No. 34799 1                                                    DOB: 12/02/81
                                       - - - - - -- -- - - - - - - -
     Facility Address:                 2105 North Citrus Road                                                Race: unknown
                                       Goodyear, AZ 85395                                                    FBI#: 504515LB4
     Facility Phone:                   (623) 853-0425
     Currently Incarcerated For: Drug Paraphernalia Violation

                                                               RETURN OF SERVICE

Executed on:                             by:
                                                                                                           (Signature)
Form Crim-48                                                                                                                                       Revised 7/25/ 14
